DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Response to Remarks

This communication is considered fully responsive to the amendment filed on 03/24/2022.
Claim 1, 14 , 15 have been amended.  
New claims 21-23  have been added and no claim has been cancelled.
In view of the applicant’s amendment, the previous objection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  03/24/2022 was filed after the mailing date of the Final Rejection (CTFR)  on 02/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered  and entered for record by the examiner.

Examiner’s Note:  Multiple claims has “OR” options. The examiner will take any of those options unless otherwise explicitly mentioned by the examiner. 

Response to Arguments
Applicant’s arguments, filed on 03/24/2022., with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See OKSMAN et al. (US 20160212036 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  
Claim 15 merely recites “a communication unit is adapted to … “ as a single means where there is only one discrete function claimed to operate in a full-duplex mode as claimed (i.e., one specific algorithm as part of the structure).
Accordingly, the disclosure is not commensurate with the scope of the claim.

Dependent claims 16, 17, 20, 23 which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over SORBARA et al. (US 20160036491 A1; hereinafter as “SORBARA”) in view of LONG et al. (US 20120219085 A1; hereinafter as “LONG”) and further in view of OKSMAN et al. (US 20160212036 A1; hereinafter as “OKSMAN”).

Regarding claim 1, SORBARA teaches Apparatus (Fig. 4: DPU 420) comprising at least one processor  (“FIG. 5 shows an example DPU 420 that implements different vectored groups according to embodiments of the invention. In the example of FIG. 5, Vector Engine 1 cancels the crosstalk among the lines 404-1 coupled to CPEs 410 and Vector Engine 2 does similar for the lines 404-2 coupled to CPEs 412”: [0035]) and at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor (Fig. 4-5, [0032], [0038]), cause the apparatus (Fig. 4: DPU 420) at least to perform: 
configuring at least one communication unit of an access node (Fig.4, CO 402)   and at least one remote communication unit (Fig. 4: CPE 410-1)  coupled to said communication unit of said access node via a transmission medium (Fig. 4 CO 402 is couple with multiple CPEs including CPE 410-1: [0031])


	

    PNG
    media_image1.png
    429
    750
    media_image1.png
    Greyscale

to operate in full-duplex mode  according to (i) a first full-duplex communication profile (“when multiple vectored groups of time division duplexed transceivers are to be implemented in a single box such as DPU 420”: [0033]; Wire Pair 404-1 from CO to CPE 410-1 operate in Time division duplexing”: [0031]-[0033]; aforesaid “DPU 420 in support of two vector groups according to embodiments of the invention”: [0041]; Vector Group 1 Profile in Fig. 6:  Mds1, Mus1 in Vector Group 1 in Fig. 6: for Dynamic Resource Allocation (DRA): [0009], [0041]-[0042]  ) for a first subset of transmission resources selected from a set of transmission resources available for communication over the at least one e-transmission medium (Fig. 4, Fig. 6 where CO 402 to CPE 410-1 communication using wire 404-1 and using Vector Group 1 profile, Mds1, Mus1: [0041]-[0047]) and
 (ii) a second full-duplex communication profile for  a second subset of transmission resources selected from the set of transmission resources, wherein the first subset of transmission resources and the second subset of transmission resources are mutually non-overlapping  (Fig. 6 where Vector Group 1 with Mds1/Mus1 does not overlap with Vector Group 2 with Mds2/Mus2: “TDD frame structure configured by the DRA module of DPU 420 in support of two vector groups according to embodiments of the invention”: [0041]; Aforesaid “DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group.”: [0042];  aforesaid “DRA module of DPU 420 configures the central timing source such that the boundary of the physical frames of the first vectored group is offset from the boundary of the physical frames of the second vectored group”: “while the total number of symbols in the physical frames are the same, the numbers of downstream and upstream symbols in the physical frames for the transceivers in the first vectored group (i.e. M.sub.da=14 symbols and M.sub.us=8 symbols) are configured to be different from the physical frames for the transceivers in the second vectored group (i.e. M.sub.ds=11 symbols and M.sub.us=11 symbols).”:  [0047]).

While SORBARA teaches two full duplex profiles mutually non overlapping  to transmit data from CO to CPE [0042]-[0047];   SORBARA does not explicitly disclose: wherein the first full-duplex communication profile includes first downstream and upstream transmit power profiles to achieve first non-zero aggregate downstream and upstream data rates over the at least one transmission medium, and the second full-duplex communication profile includes second downstream and upstream transmit power profiles to achieve second non-zero aggregate downstream and upstream data rates over the at least one transmission medium distinct from the respective first non-zero aggregate downstream and upstream data rates, wherein the first and second subsets of transmission resources are (i) mutually non-overlapping subsets of symbols within a transmission frame or (ii) mutually non-overlapping subsets of tones within a frequency band, and wherein, for at least one of the first and second full-duplex communication profiles, simultaneous downstream and upstream communications occur on at least one common tone. 

LONG, in the same field of endeavor, discloses: wherein the first full-duplex communication profile includes first downstream (Fig. 29: DS1) and upstream transmit power profiles (Fig. 29: US1) to achieve first non-zero aggregate downstream and upstream data rates over the at least one transmission medium (Fig. 1 where VDSL multi-transceiver  system 110 communicate with remote terminal unit XTU-0 120 in full duplex:: [0052]-0054]; VDSL2 PSD profiles use different DS and US rate: DS1 from first DS channel (DS1) may extend from about 0.138 MHz to about 3.75 MHz and US1 is US channel (US1) may extend from about 3.75 MHz to about 5.2 MHz: [0132]), 

    PNG
    media_image2.png
    519
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    719
    media_image3.png
    Greyscale



and the second full-duplex communication profile  (See Fig. 29: DS2 and US2) includes second downstream and upstream transmit power profiles to achieve second non-zero aggregate downstream and upstream data rates over the at least one transmission medium distinct from the respective first non-zero aggregate downstream and upstream data rates (Fig. 29: DS2 “a second DS channel (DS2) may extend from about 5.2 MHz to about 8.5 MHz” and US2 “US channel (US 2) may extend from about 8.5 MHz to about 12 MHz”: [0132]),
wherein the first and second subsets of transmission resources are (i) mutually non-overlapping subsets of symbols within a transmission frame or (ii) mutually non-overlapping subsets of tones within a frequency band (see fig. 29, DS1/US1 and DS2/US2 in fig. 29 are not overlapping in a DSL transmission profile[==transmission frame]: [0132]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of LONG to the system of SORBARA in order to achieve higher broadband communication over copper wires in short copper loop lengths (LONG, [0004]).   

The combination does not expressively disclose: 
wherein, for at least one of the first and second full-duplex communication profiles, simultaneous downstream and upstream communications occur on at least one common tone. 
OKSMAN, in the same field of endeavor, discloses: 
wherein, for at least one of the first and second full-duplex communication profiles, simultaneous downstream and upstream communications occur on at least one common tone (see fig. 4, Line1 and line 2 transmit downstream and upstream simultaneously with one common bin 40:  [0048]-[0051]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of OKSMAN to the system of SORBARA and LONG in order to improve crosstalk matrix in vectoring    (OKSMAN, [0052]).   


Regarding claims 14, 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 5-6, 9-13, 16-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over SORBARA in view of LONG and OKSMAN and further in view of MAES et al. (EP 2940934 A1).

Regarding claim 5, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: 
The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further   

MAES teaches, the article according to claim 1, wherein the communication controller is further adapted to dynamically adjust the first and second subsets of transmission resources based on downstream and upstream traffic metrics, and to reconfigure the at least one communication unit and the plurality of remote communication units with the adjusted first and second subsets of transmission resources concomitantly with each other (“the assigning unit is configured for collecting input data, which preferably comprises signal-to-noise ratio parameters and/or data rate demands [NOTE adjust rate dynamically ] from at least the first and the second user of the plurality of users. This input data can then be used for modifying the first and/or second portion of the spectrum based on the collected input data”: [0012], PSD Mask reconfiguration for different rate: [0020]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   


Regarding claim 6, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further .  

MAES teaches,
The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further communication unit and the at least one  remote communication units with the at least one adjusted transmit power profile concomitantly with each other (“the assigning unit is configured for collecting input data, which preferably comprises signal-to-noise ratio parameters and/or data rate demands [NOTE adjust rate dynamically ] from at least the first and the second user of the plurality of users. This input data can then be used for modifying the first and/or second portion of the spectrum based on the collected input data”: [0012], PSD Mask reconfiguration for different rate: [0020]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   


Regarding claim 9, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The apparatus according to claim 1, wherein the first and second subsets of transmission resources respectively comprise non-overlapping first and second sets of contiguous Discrete Multi-Tone DMT symbols identified by their respective positions within a transmission frame.

MAES teaches,
The apparatus according to claim 1, wherein the first and second subsets of transmission resources respectively comprise non-overlapping first and second sets of contiguous Discrete Multi-Tone DMT symbols identified by their respective positions within a transmission frame (not overlap: [0007]; he assigned first portion does not overlap with the as-signed second portion. In such an embodiment, the entire assigned first portion and assigned second portion may be used for downstream and upstream digital data traffic. [0009]; [0035]; DMT technology used for DPU: [0004]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   


Regarding claim 10, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The apparatus according to claim 1, wherein the first and second subsets of transmission resources respectively comprise non-overlapping first and second sets of contiguous tones within at least one frequency band.

MAES teaches,
The apparatus according to claim 1, wherein the first and second subsets of transmission resources respectively comprise non-overlapping first and second sets of contiguous tones within at least one frequency band (“Different assignments can be applied down- and upstream. Figure 2A shows the downstream transmit power of two users 1 and 2 of which user 2 is a heavy downloader. Figure 2B shows the upstream transmit power of the same two users 1 and 2 of which user 1 is a heavy uploaded”: “: the first and second assigned portions of the first and second user however do not overlap, and are two different parts of the spectrum”:  [0041], Fig. 2A, Fig. 2B).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   

 
Regarding claim 11, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The apparatus according to claim 1, wherein the at least one transmission medium comprises a shared cable plant coupling the at least one communication unit of the access node to a plurality of remote communication units. 
MAES teaches,
The apparatus according to claim 1, wherein the at least one transmission medium comprises a shared cable plant coupling the at least one communication unit of the access node to a plurality of remote communication units (see Fig. 1: element 200: “controlled by the assigning unit 101 and are connected to the wired shared medium 200, preferably a coaxial cable”: [0038]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   

 
Regarding claim 12, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The apparatus according to claim 1, wherein the at least one transmission medium comprises a plurality of subscriber lines respectively coupling 

MAES teaches,
The apparatus according to claim 1, wherein the at least one transmission medium comprises a plurality of subscriber lines respectively coupling (see Fig. 1 where multiple CPEs are connected to DSL’s line cards: [0035]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   


Regarding claim 13, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The apparatus according to claim 1, being part of an access node providing broadband communication services over the at least one transmission medium.

MAES teaches,
The apparatus according to claim 1, being part of an access node providing broadband communication services over the at least one transmission medium  (Fig. 1 where xDSL [==broadband connection] is used provide connection from central unit, DPU to multiple CPEs: [002]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   


Regarding claim 16, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The article of claim 15, wherein the article is an access node providing full-duplex broadband communication services over the transmission medium, and comprising the communication unit.

MAES teaches,
The article of claim 15, wherein the article is an access node providing full-duplex broadband communication services over the transmission medium, and comprising the communication unit (Fig. 1: [0035]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of, SORBARA, in view of LONG in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   


Regarding claim 17, SORBARA, in view of LONG, OKSMAN, teaches claim 1 as above. The combination does not expressively teach: The article of claim 15, wherein the article is Customer Premises Equipment (CPE) supporting full-duplex broadband communication services over the transmission medium, and comprising the communication unit.

MAES teaches,
The article of claim 15, wherein the article is Customer Premises Equipment (CPE)  supporting full-duplex broadband communication services over the transmission medium, and comprising the communication unit (Fig. 1: CPEs are connected to DPU 100: [0035]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MAES to the system of SORBARA, in view of LONG, OKSMAN, in order provide wired data shared medium from center office to remote unit (MAES, [0001]).   

Claims 3-4, 7-8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SORBARA, in view of LONG, OKSMAN, and further in view of MORAES et al. (General Fran1ework and Algorithm for Data Rate Maximization in DSL Networks’ “IEEE TRANSACTIONS ON COMMUNICATIONS, VOL 62, NO. 5, MAY 2014” (2014-05-01), Pages 1691-1703, XP011548392; hereinafter as “MORAES”, provided in IDS).

Regarding claims 3, 19, 20, SORBARA, in view of LONG, OKSMAN, teaches respective independent claim as above. The combination does not explicitly disclose: wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further  at least one of the first and second downstream and upstream transmit power profiles by means of a multi-user full-duplex optimization algorithm that optimizes a sum of weighted downstream and/or upstream data rates achievable for respective end users over the at least one transmission medium.

MORAES, in the same field of endeavor, discloses: The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further  at least one of the first and second downstream and upstream transmit power profiles by means of a multi-user full-duplex optimization algorithm that optimizes a sum of weighted downstream and/or upstream data rates achievable for respective end users over the at least one transmission medium (propose a general framework and algorithm that apply for any infrastructure, including any number of users, any number of transceivers, any number of tones, any kind of coordination on both the transmitter and on the receiver sides, and synchronous or asynchronous transmission”  [abstract] ; calculated weighted matrix: Page 6; Also see II SIMULATION RESULTS for Downstream ADSL, and upstream G. Fast: Page 6-8).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of SORBARA, in view of LONG, OKSMAN, in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   

Regarding claim 4, SORBARA, in view of LONG, OKSMAN, teaches claim 3 above. The combination does not explicitly disclose: The apparatus according to claim 3, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further receive 

MORAES, in the same field of endeavor, discloses: The apparatus according to claim 3, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further receive (Crosstalk measurement is used to performance degradation in system: Page 1).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of SORBARA, in view of LONG, OKSMAN, in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   


Regarding claim 7, SORBARA, in view of LONG, OKSMAN, teaches claim 1 above. The combination does not  explicitly disclose: The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further   


MORAES, in the same field of endeavor, discloses: The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further upstream transmit power profile when using the second subset of transmission resources, the second subset of transmission resources being used by the at least one further communication unit and by the at least one further remote communication unit for upstream communication only (Use Asynchronous DMT transmission for inter-carrier: Page 2; An asynchronous transmission scenario occurs when the DMT blocks of the different users are not aligned in time: Fig. 3:Pages 2-4).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of SORBARA, in view of LONG, OKSMAN, in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   

Regarding claim 8, SORBARA, in view of LONG, OKSMAN,, in view of MORAES, specifically, MORAES discloses: The apparatus according to claim 7, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further:  dynamically adjust the first and second subsets of transmission resources based on downstream and upstream traffic metrics, and to reconfigure the at least one communication unit and the at least one at least one communication unit and the at least one further remote communication units (Pages 1-4).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MORAES to the system of SORBARA, in view of LONG, OKSMAN, in order to provide maximization of the weighted sum of users' data rates subject to power constrain in DSL lines (MORAES, [abstract]).   

Regarding claim 18, SORBARA, in view of LONG, OKSMAN,, in view of MORAES, specifically, MORAES teaches, The apparatus according to claim 7, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to further:  dynamically adjust at least one of the first and second downstream and upstream transmit power profiles, and to reconfigure the at least one communication unit and the at least one further remote communication unit with the at least one adjusted transmit power profile concomitantly with each other, and reconfigure the at least one further communication unit and the at least one further remote communication unit with the at least one adjusted transmit power profile concomitantly with each other, and concomitantly with the at least one communication unit and the at least one further remote communication unit  (Power allocation  or signal coordination: Pages 3-6).

Allowable Subject Matter
Claim 21, 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 21, 22 , the combination of SORBARA, in view of LONG, OKSMAN, MAES , MORAES either alone or in combination fails to teach, “wherein the first downstream and upstream transmit power profiles give precedence to downstream communications such that downstream communications have higher bandwidth than upstream communications, and the second downstream and upstream transmit power profiles give precedence to upstream communications such that upstream communications have higher bandwidth than downstream communications.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
/M Mostazir Rahman/Examiner, Art Unit 2411                        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411